 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'CONNOR MOTOR,INC.andAUTOMECHANICS LOCAL1363,INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, AND LOCAL No. 964,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL.Case No. 8-RM-71.November 18,1952Supplemental Decision and OrderOn September 16, 1952, the Board issued a Decision and Directionof Election in the above-entitled proceeding.'On September 22, 1952,counsel for the Unions filed a motion to dismiss the petition.TheBoard has considered this motion and makes the following supple-mental findings and decision.On June 11, 1952, the Unions requested the Employer to sign a con-tract with those two organizations as representatives of its employees.The Board, on the testimony adduced at the hearing on this case,construed the request of the Unions to be for recognitionas jointrepresentatives of the Employer's shop employees in a single unit.The Unions, in the motion now before the Board, deny "representingor claiming to represent any of the employees in the unit set forthin the Decision and Direction of Election, either individually orjointly."By virtue of this disclaimer, the Unions have abandonedtheir claim to represent the shop employees of the Employer and haverelieved the Employer of any obligation to recognize them as repre-sentative of those employees.Accordingly, in view of this disclaimerwe find that a question affecting commerce no longer exists concerningthe representation of the Employer's shop employees within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act .2We shall therefore set aside the Direction of Election issued September16, and shall dismiss the petition herein.OrderIT ISHEREBY ORDEREDthat the Direction of Election in the above-entitled proceeding, issued by the Board on September 16, 1952, be,and it hereby is, vacated and set aside.IT IS FURTHER ORDERED that the petition in the above-entitled pro-ceeding be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision and Order.1 100 NLRB 1146.sSeeHubachand Parkinson Motors, etat., 88 NLRB 1202,and casescited therein.101 NLRB No. 67.